DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment filed on 5/23/2022, wherein claims 1, 3-20 are pending and claims 1, 7, and 13 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-5, 7, 9-10, 12-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan Muhilan (“Enterprise Network Functions Virtualization (ENFV) Architecture, Configuration and Troubleshooting”, May 4, 2018) (Hereafter as “Muhilan”), in view of Unknown author (Configuring the vCPU distribution across the Data, Control and Service Planes”, www.cisco.com/c/en/us/td/docs/routers/csr1000/software/configuration/b_CSR1000v_Configuration_Guide/b_CSR1000v_Configuration_Guide_chapter_010010.pdf, Nov 17, 2017) (Hereafter as “ISRv Config”).

As for claim 1, Muhilan teaches a computer-implemented method comprising:
obtaining a request to instantiate a virtual machine image to implement a set of virtual network functions (VNFs), the request specifying one or more processor requirements corresponding to instantiation of the virtual machine image (Pg. 62, 25, and 53, “Deploy” Button is understood as triggering request.  wherein, it can be submitted utilizing REST API, “…VNF Provisioning using REST…NFV Provisioning Engine” (Pg. 25) and includes “…Resource requirement (vCPU, Memory etc.)), the one or more processor requirements specify allocation of processor core for vCPUs (pages 69-72, “VM Types: Low-Latency VM…requires one dedicated physical core for each vCPU…”  and “deploy low-latency VMs first …use API to pre-check CPU resources….”;
identifying, from a server comprising a set of processor cores configured to implement virtual machines subject to other processor requirements of the virtual machines, available processor capacity (Pg. 72 in view of Pg. 69-70.  “Deploy low-latency VMs first…use API to pre-check CPU resources before deploying a VM or updating a VM…check CPU allocation and CPU assignment”. in view of requirements for low-latency VMs and non-low-latency VMs “VM Types…Low-Latency VM: requires one dedicated physical core for each vCPU…Non low-latency VM Don’t require dedicated physical core for each of vCPU, Oversubscription allowed for non low-latency VMs…1 logical CPU can be shared by multiple vCPUs of non low-latency VM…” and “Physical cores (/logical CPUs) are assigned to VM based on the number of vCPUs requested when VM is deployed or updated…”);
determining, based on the available processor capacity and the one or more processor requirements, whether to instantiate the virtual machine image on to a subset of processor cores of the server yielding a determination (Pg. 72 in view of pg. 70.  “Deploy low-latency VMs first…use API to pre-check CPU resources before deploying a VM or updating a VM…stop deploying…if there is not sufficient CPU resources…”necessarily determines available processor capacity in view of the processor requirements to determine if to instantiate (stop deploying = not instantiate).  processor requirements for low-latency VM and non low-latency VM are listed on Pg. 70.),  subset of processor cores including at least two processor cores that satisfy the one or more processor requirements within the request (pages 69-72, “VM Types: Low-Latency VM…requires one dedicated physical core for each vCPU…”  and “deploy low-latency VMs first …use API to pre-check CPU resources….”  In particular, page 71 showing plurality of cores satisfying processor requirements of specific workloads and allocated); and
instantiating, based on the determination, the virtual machine image on to the subset of the processor cores to implement the set of VNFs (Pg. 72 in view of pg. 16 and 71.  “…Deploy low-latency VMs first…stop deploying/updating if there is not sufficient cpu resources…” Thus, while the prior art does not explicitly state instantiating, prior art teaches both deploying and the deployed VMs executing on CPUs.  Thus, it would be well known and obvious to a person of ordinary skill in the art before the effective filing date of the application that the deployed VMs are instantiated because running the VM on hardware and thus the deploying of Muhilan includes instantiating the VM to run.).

Examiner note Muhilan support VMs for ISRv, ASAv, vWAAS, etc. (paragraph 50), wherein they are categorized as Low-latency VMs where each vCPU is paired with one dedicated physical Core (Paragraph 69).  Furthermore, it is well known in the art that Cisco’s ISRv (router), Firewall (ASAv), vWAAS all have both control plane and data plane portions (see Examiner note on “ISRv ‘data plane’ ‘control plane’).  While Muhilan teaches the limitations, nevertheless, in the interest of compact prosecution, Examiner note Muhilan does not explicitly state the one or more processor requirements specify allocation of a data plane vCPU and a control plane vCPU.
However, ISRv Config teaches a method of processor allocation for the ISRv of the Muhilan system including the one or more processor requirements specify allocation of a first processor core for a control plane vCPU and a second processor core for a data plane vCPU (Pg. 1-4, each embodiment of “vCPU distribution” teaches exemplary assignment of vCPU for control plane and data plane separately.  In addition, examiner note, the claim limitation does not limit the how, the timing, or the identity of the submitter of the request.  Thus, under the broadest reasonable interpretation, it can be specified by any entity at any time as long as it is received and used.  In particular, Examiner note two separate embodiments of providing the vCPU distribution reads upon the claimed limitations.  First, the vCPU distribution templates are provided as an ovf-env.xml file (Pg. 3).  Second, importantly, prior art also teaches “enter the platform resource command on the Cisco CSR 1000v to select a template for vCPU distribution…” (Pg. 4), which explicitly teaches a request to select a specific template for vCPU distribution of the various templates included as this is to enter the command on the CSR 1000v and necessarily post bootup.  Thus, regardless the request with the requirements is understood as part of during bootup of the router, or after bootup and as part of the entering of platform resource command by a user for a template, the prior art teaches the claim limitation ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate ISRv Config’s teaching of processor requirements specifying allocation of processor cores for a data plane vCPU and processor cores for control plane vCPUs to Muhilan with allocating dedicated processor cores for vCPUs specified by ISRv routers because they are directed toward the same NFV resource allocation/distribution and because doing so allows customized configuration of resources across different service units within a ISR (ISRv Config, Pg. 1).

As for claims 7 and 13, they are the system and product claims of claim 1 above.  Thus, they are rejected under the same rationales.

As for claim 3, Muhilan also teaches the one or more processor requirements  specify allocation of a processor core [low-latency VM] that provides low latency throughput of the VNFs via instantiation of the virtual machine image (Pg. 70 and 72 in view of pg. 71, “low-latency VM …dedicate 1 physical core to 1 vCPU.  The logical CPUs on this physical core cannot be assigned to any other vCPU anymore…” and “deploy low-latency VMs first …use API to pre-check CPU resources before deploying a VM…”  in view of VMs running on core-2 – core-7 at Pg. 71.  While the prior art does not explicitly state the term “instantiation”.  Prior art teaches both deployment of low latency VM requirements including processor requirements specify allocation of a processor core that provides low latency throughput of the VNFs and deployed VNFs (ISRv/ASAv) running on Core-2-core7.  Thus it would be well known and obvious to a person of ordinary skill in the art deployed VM running with the specific processor requirements are done via instantiation of the VM image with the requirements because running the VM is predicated on instantiation of the VM image to run as a VM.); and
the method further comprises identifying, from the available processor capacity, at least one processor core that satisfies the one or more processor requirements, wherein the processor core is reserved to the VNFs (Pg. 72 in view of Pg. 70, “Plan VM deployment: Deploy low-latency VMs first, use API to pre-check CPU resources before deploying a VM or updating a VM, stop deploying/updating if there is not sufficient CPU resources…” and “How CPUs are assigned: Physical cores (/logical CPUs) are assigned to VM based on the number of vCPUs requested when VM is deployed or updated…low-latency VM, Dedicate 1 physical core to 1 vCPU...”).

As for claim 4 Muhilan also teaches the one or more processor requirements specify allocation of any available processors for a set of virtual processors (Pg. 70 and 72 in view of pg. 71, “non low-latency VM…Assign 1 logical CPU to 1 vCPU.  This logical CPU can be shared by other vCPU of non low-latency VM” and “deploy…use API to pre-check CPU resources before deploying a VM…” in view of non low-latency VMs running on core-1 at Pg. 71.  While the prior art does not explicitly state the term “instantiation”.  Prior art teaches both deployment of low latency VM requirements including processor requirements specify allocation of a processor core that provides non-low latency VMs on Core-1.  Thus it would be well known and obvious to a person of ordinary skill in the art before the effective filing of the application that deployed VM running with the specific processor requirements are done via instantiation of the VM image with the requirements because running the VM is predicated on instantiation of the VM image to run as a VM.)); and
the method further comprises selecting, from the available processor capacity, a set of available processors from the subset of processor cores to implement the VNFs (Pg. 72 in view of Pg. 70, “Plan VM deployment: …use API to pre-check CPU resources before deploying a VM or updating a VM, stop deploying/updating if there is not sufficient CPU resources…” and “How CPUs are assigned: Physical cores (/logical CPUs) are assigned to VM based on the number of vCPUs requested when VM is deployed or updated…non low-latency VM, Assign 1 logical CPU to 1 vCPU.  This logical CPU can be shared by other vCPU of non low-latency VM…”).


As for claim 5, ISRv Config teaches assigning ISRv’s data plane vCPUs to processors (Pg. 1-3). 
Muhilan teaches selecting the set of available processors including assigning vCPUs to different processors of the set of available processors (paragraphs 69-72) 

As for claim 9, Muhilan teaches the set of processor requirements specify that a first dedicated processor core is required for a first vCPU and a second dedicated processor core is required for a second vCPU (Pg. 70, “Low-latency VM…dedicate 1 physical core to 1 vCPU…” in view of Pg. 71, showing Core-2 assigned to ASAv cpu-1, and Core-4 assigned to ISRv (vcpu-3) for low-latency VMs as dedicated cores for respective vCPUs.)
the instructions that cause the system to determine whether to instantiate the virtual machine image on to the set of processor cores further cause the system to determine that the first dedicated processor core and the second dedicated processor core can be allocated using the set of processor cores (Pages 72.  “deploy low-latency VMs first…use API to pre-check CPU resources before deploying a VM or updating a VM…stop deploying/updating if there is not sufficient CPU resources…”  See page 71 for example of allocation for multiple vcpus for low latency vm on dedicated processor cores).

As for claim 18, it contains similar limitation as claim 9 above.  Thus, it is rejected under the same rationales.

As for claim 10, Muhilan also teaches the set of processor requirements specify that processors allocated to implement the set of VNFs are sharable with other virtual machines Pg. 70, “Non low-latency VM…assign 1 logical CPU to 1 vCPU.  This logical CPU can be shared by other vCPU of non low-latency VM…”); and
the instructions that cause the system to determine whether to instantiate the virtual machine image on to the set of processor cores further cause the system to determine that the set of processor cores include available capacity to implement the set of VNFs (Pg. 70-72, “How CPUs are assigned: Physical cores (/logical CPUs) are assigned to VM based on the number of vCPUs requested when VM is deployed or updated…non low-latency VM, assign 1 logical CPU to 1 vCPU.  this logical CPU can be shared by other vCPU of non low-latency VM..”, “vCPU allocation…low-latency…low-latency…non low-latency…non low-latency…”, and “Plan VM deployment: … use API to pre-check CPU resources before deploying a VM or updating a VM, stop deploying/updating if there is not sufficient CPU resources…”).

As for claim 16, it contain similar limitations as claim 10 above.  Thus, it is rejected under the same rationales.

As for claim 12, ISRv Config teaches processor requirements for ISRv including data plane vCPUs.
Muhilan also teaches wherein the instructions that cause the system to determine whether to instantiate the virtual machine image on to the set of processor cores further cause the system to determine whether implementation of the VNFs is performable such that ISRv vCPUs requirements  and of the other virtual machines can be implemented on separate processors (page 69-72).

As for claim 17, it contain similar limitations as claim 12 above.  Thus, it is rejected under the same rationales.

As for claim 19, Muhilan also teaches the server configured to implement the virtual machines is further configured to implement virtual machines that implement the VNFs and application virtual machines (Pg. 76.  The server implements both ISRv ASAv, 3rd VNFn and App1-Appn ).

As for claim 20, Muhilan also teaches wherein the set of processor requirements are packaged into the virtual machine image (page 53, “VNF Image Package files…Image properties file…VNF Type…Resource requirement (vCPU, memory etc.,) in view of Pg. 52 – VNF Image Packaging.).

Claim 6, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muhilan and ISRv Config, in view of Antony et al. (US PGPUB 20170242764).

As for claim 6, Muhilan also teaches obtaining a second request to terminate a virtual machine operating on the subset of the processor cores (page 99, “…remove any VMs…” a trigger to terminate a VM is inherent to terminating a VM.);
terminating, in response to the second request, the virtual machine (page 99 in view of page 105, “vmlcEvents” and “nfvisEvents”.  Here, Examiner take notice that it is well-known in the art vmlcEvent contain event type VM_UNDEPLOYED to signal completing undeployment of a VM (terminating).  See, “Cisco Enterprise Network function Virtualization Infrastructure Software Configuration Guide, Release 3.6.x”, www.cisco.com/c/en/us/td/docs/routers/nfvis/config/3-6-1/nfvis-config-guide-3-6-1.pdf, 27 Nov 2019).  
Muhilan and ISRv Config does not explicitly teach reserving capacity of the subset of the processor cores for the virtual machine.
However, Antony teaches a known method of virtual machine based service allocation and deallocation in a network system including reserving capacity of the subset of the processor cores for the virtual machine (paragraph 61, “…terminating VM…reserving resources for VMs…”). This known technique is applicable to the system of Muhilan and ISRv Config as they both share characteristics and capabilities, namely, they are directed to resource allocation in VM based implementation of services in network environments.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Antony would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Antony to the teachings of Muhilan and ISRv Config would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such resource management features into similar systems.  Further, applying reserving resources for terminated VMs to Muhilan and ISRv Config with terminating VMs accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow faster restart of the terminated VMs (Antony, paragraph 61).

As for claims 11 and 14, they are the system and product claims of claim 6 above.  Thus, they are rejected under the same rationales.

Claim 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Muhilan and ISRv Config, in view of Shetty et al. (US PGPUB 2021/0117277).

As for claim 8, Muhilan and ISRv Config does not explicitly teach determining that other virtual machines implemented on the set of processor cores are to be deleted at a particular time and determine the availability at the particular time.
However, Kodali teaches a known method of resource management for virtualized environment including determine that other virtual machines implemented on the set of processor cores are to be deleted at a particular time (paragraph 54 in view of paragraph 41.  Predicting when one or more resources will be idle and usable by other workloads at a point of time clearly includes a future time that can be verified.  Resource include resources allocated to virtual machines.  See, paragraph 41.); and
determine that capacity of the set of processor cores used by the other virtual machines is available at the particular time (paragraph 104.  Verification of the prediction is understood as determining the predicted resource is available at the particular time).  This known technique is applicable to the system of Muhilan and ISRv Config as they both share characteristics and capabilities, namely, they are directed to resource allocation in VM based implementation of services in network environments.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Kodali would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kodali to the teachings of Muhilan and ISRv Config would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such resource management features into similar systems.  Further, applying predicting resource availability at future point and confirming resource availability to Muhilan and ISRv Config with allocating resources to VMs based on resource availability accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate resource allocation (Kodali, paragraph 102.).

As for claim 15, it contain similar limitations as claim 8 above.  Thus, it is rejected under the same rationales.
Response to Arguments
Applicant's arguments filed on 5/23/2022 have been fully considered but they are not persuasive. 
Applicant argued in the Remarks filed on 5/23/2022:
Argument I: “…Unknown vCPU distribution is …system wide as defined at bootup from CDROM, and not part of any incoming request to allocate resources as recited in claim 1…a combination …would establish distribution to control/data planes established on bootup per Unknown’s template, and then any later Muhilan’s request coming in for distribution per Unknown’s preestablished bootup template…” (App. Arg. Pg. 10.)
Examiner respectfully disagrees for the following reasons:
As for Argument I, see paragraph above.  In addition, Examiner note applicant’s argument is unpersuasive for 3 reasons.
First, it appears Applicant’s argument assumes unclaimed limitations related to specific sender/initiator of the request, specific timing of when the request is received and/or implemented, and the medium upon which the request is conveyed.  Here, the claim merely recites “obtaining a request…the request specifying a requirement…”, with no limitation as to the when, how, from whom, or on what medium, the obtaining is performed upon.  Thus, under the broadest reasonable interpretation, the requirement can be provided at time of deployment of the router, before the initial bootup of the router itself.  Here, ISRv Config teaches providing vCPU distribution requirements for use in instantiating the data plane and control plane VMs.  It is clearly a request to instantiate data plane and control plane VMs according to the provided vCPU distribution.  Applicant’s argument appears to be directed to a specific timing and particular users submitting it and not submitted on a CD Rom, none of which is claimed or inherently required.  Thus, applicant’s 
Second, ISRv Config also teaches, in addition to specifying processor requirements for data plane and control plane VMs on CDs, that a user can specify processor requirements after initial bootup of the routers, including editing and customizing requirements for use to instantiate control plane and data plane VMs (Pg. 4).  Thus, even assume arguendo, that the claim limitation implicitly require specific timing and mode of submission of the request obtained, ISRv Config still teaches the claimed limitation.
Third, turning to applicant’s assertion that the combination of ISRv Config and Muhilan is improper and results in a non-functioning combination appears to be based on the assumption of the rationale of direct substitution.  For two reasons, Applicant’s argument is unpersuasive.  Under KSR vs. Teleflex, the Supreme Court has laid out a number of non-limiting exemplary rationales besides direct substitution.  Here, Examiner utilized the rationale of applying a known technique to a known method ready for improvement to yield predictable results does not require the direct substitution that applicant insists upon.  Next, ISRv Config clearly teaches, and applicant ignored, the functionality of user selecting or customizing particular processor allocation requirements for control plane and data plane VMs (Pg. 4).  Thus, even under the direct substitution rationale Applicant argument based on that examiner did not use, the combination is clearly proper.  
For these reasons, Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199